DETAILED ACTION
	This Office Action is in response to the amendment filed on April 28, 2022. Claims 1 - 14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 28, 2022 has been entered and considered by the examiner. Based on the amendments to overcome the objections to the drawings and specification as well as the amendments to overcome the 112(a), (b) and 103 rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Raza (“Addictive Manufacturing of Locally Resonant Metamaterials”) discloses creating a model that includes bulk and shear modulus for performing analysis at long and short time intervals, Correa (“Design and Evaluation of Negative Stiffness Honeycombs for Recoverable Shock Isolation”) discloses FEA performed on a honeycomb model with bulk and shear modulus, Reid et al. (“Auxetic Metamaterials from Disordered Networks”) discloses a mechanical model of disordered networks with bonds and nodes, bulk and shear modulus, as well as pruning the network, and Cohen et al. (U.S. Patent 10,254,499 B1) discloses addictive manufacturing and 3D printing in fabricating structures in rigid polymer, using FEAM (Fiber Encapsulation Addictive Manufacturing, or 3D polymer wire printing 3dPWP) to create metamaterials-based devices, bulk properties of the material.
However, none of the references taken either alone or in combination with the prior art of record discloses a method of operating a manufacturing machine for manufacturing article with the aid of an inverse design machine, comprising:
“adjusting, by the structure adjuster, the structural members in the primary structure until the structural members collectively conform to the impact-mitigating properties such that the primary structure is structurally modified into a designer impact-mitigating architectured isotropic structure that comprises the impact-mitigating properties”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 8: The prior art of Raza (“Addictive Manufacturing of Locally Resonant Metamaterials”) discloses creating a model that includes bulk and shear modulus for performing analysis at long and short time intervals, Correa (“Design and Evaluation of Negative Stiffness Honeycombs for Recoverable Shock Isolation”) discloses FEA performed on a honeycomb model with bulk and shear modulus, Reid et al. (“Auxetic Metamaterials from Disordered Networks”) discloses a mechanical model of disordered networks with bonds and nodes, bulk and shear modulus, as well as pruning the network, and Cohen et al. (U.S. Patent 10,254,499 B1) discloses addictive manufacturing and 3D printing in fabricating structures in rigid polymer, using FEAM (Fiber Encapsulation Addictive Manufacturing, or 3D polymer wire printing 3dPWP) to create metamaterials-based devices, bulk properties of the material.
However, none of the references taken either alone or in combination with the prior art of record discloses a method of operating a manufacturing machine for manufacturing article with the aid of an inverse design machine, comprising:
“adjusting, by the structure adjuster, the structural members in the primary structure until the structural members collectively conform to the impact-mitigating properties such that the primary structure is structurally modified into a designer impact-mitigating architectured isotropic structure that comprises the impact-mitigating properties, and
repetitively performing in the inverse design machine, at frequent intervals during formation of the manufactured article, corrections to the position of the printer head based on designer impact-mitigating architectured isotropic structure and to monitor completion of formation of the manufactured article by the manufacturing machine communicating corrections to the position of the printer head from the inverse design machine to the manufacturing machine”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
June 4, 2022